Citation Nr: 0101346	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1969.  

Service connection for PTSD was previously denied by the 
Board of Veterans' Appeals (Board) in decisions of August 
1988.  In a further decision of April 1991 the Board found, 
essentially, that no new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for PTSD.  

This matter now comes before the Board on appeal from a 
November 1997 rating action by the RO which again denied 
service connection for PTSD.  The case is before the Board 
for appellate consideration at this time.  



FINDINGS OF FACT

1. In August 1988 and April 1991, the Board denied service 
connection for PTSD.  

2. The evidence submitted since the Board's April 1991 
decision denying service connection for PTSD is new 
because it was not previously of record.  

3. The evidence submitted since the Board's April 1991 
decision denying service connection for PTSD is not 
material since it need not be considered to fairly decide 
the merits of the veteran's claim for service connection 
for PTSD.  


CONCLUSIONS OF LAW

1. The Board decision of April 1991 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000).

2. The additional evidence submitted subsequent to the 
Board's April 1991 denial of service connection for PTSD 
is not new and material; the veteran's claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I. Factual Background  

The evidence that was of record at the time of the April 1991 
Board decision may be briefly summarized.  The veteran's 
military occupation specialty according to his DD Form 214 
was petroleum storage specialist.  He served in Vietnam from 
February 1968 to January 1969.  His service personnel records 
show that while in Vietnam his principal duty was a supply 
handler.  Service medical records show treatment for symptoms 
which included tremors, irritability, a poor appetite and 
sleeping problems.  During this treatment a history of 
psychiatric counseling at age 14 was reported.  An impression 
was rendered of passive-dependent personality with immature 
features.  On the veteran's July 1969 examination prior to 
service discharge he was evaluated as psychiatrically normal.  

During VA outpatient treatment in January 1985 the veteran 
reported having PTSD.  The veteran was hospitalized by the VA 
from December 1985 to January 1986 for the evaluation of 
possible PTSD.  It was noted that he had been involved in a 
vehicle accident the previous year, which resulted in a 
fatality.  It was said that he gave little evidence of combat 
related stressors.  At discharge, the diagnosis was mixed 
personality disorder.  After a further VA hospitalization in 
January and February 1986, the diagnosis was passive 
aggressive personality disorder.  The veteran was again 
hospitalized by the VA in August 1986 with complaints of 
nightmares, flashbacks, and depression.  The diagnoses 
included probable PTSD.  

On a psychiatric examination conducted for the VA in January 
1987 the veteran said that he drove a truck and stood guard 
during his Vietnam service.  He said that he had several 
encounters with the enemy, in one of which he shot a 6-year-
old child who was carrying explosives.  He said that on 
another occasion his mess hall was hit by the enemy and 7 men 
were killed.  The examiner commented that these incidents did 
not seem stressful to the veteran and he was not very upset 
by them.  The diagnosis was anxiety state and the examiner 
did not feel that this was a service-related disorder.  

During VA hospitalizations from January 1987 to February 1987 
and from February to May 1987 the discharge diagnoses 
included PTSD.  Subsequent VA hospitalizations for 
psychiatric symptoms with discharge diagnoses of PTSD are 
indicated.  

In an April 1989 letter, the Director of the Department of 
the Army, U.S. Army and Joint Services Environmental Support 
Group indicated that the information provided by the veteran 
was insufficient to conduct research in regard to the 
veteran's reported stressors, due to lack of specific 
information on the incidents in question.  

The evidence associated with the record subsequent to the 
Board's April 1991 decision denying service connection for 
PTSD consists of a VA hospitalization summary showing 
hospitalization for psychiatric symptoms in April and May 
1991 with discharge diagnoses which included PTSD.  

In a September 1997 letter the RO requested the veteran to 
provide specific information regarding the events which the 
veteran claimed as stressors resulting in PTSD.  No reply to 
this letter by the Veteran is of record.  


II. Legal Analysis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, for purposes of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000)  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The evidence of record at the time of the April 1991 Board 
decision revealed that the veteran had been diagnosed as 
having a personality disorder during service.  Service 
connection may not be granted for a personality disorder.  
38 C.F.R. § 3.303(c).  The evidence of record at the time of 
the April 1991 Board decision and currently, fails to reveal 
that the veteran engaged in combat with the enemy in service 
while in Vietnam.  

The basis of the Board's April 1991 denial of service 
connection for PTSD was essentially, that while a diagnosis 
of PTSD had been rendered, none of the stressors reported by 
the veteran as resulting in PTSD had been verified, and that 
a diagnosis of PTSD based solely on the veteran's account of 
stressors during service in Vietnam was not sufficient to 
warrant service connection for PTSD.  The evidence added to 
the record since the April 1991 Board decision consists of a 
VA hospitalization summary for a period from April 1991 to 
May 1991 showing a diagnosis of PTSD.  Such evidence is new 
in the sense that it was not of record at the time of the 
Board's April 1991 decision denying service connection for 
PTSD.  However, this evidence is cumulative of earlier 
evidence showing a diagnosis of PTSD which was previously 
considered by the Board in April 1991.  This evidence does 
not establish that any of the events which the veteran has 
claimed as stressors causing his PTSD actually occurred.  
Therefore, this evidence is not material to the issue of 
service connection for PTSD and need not be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for PTSD.  

Since no new and material evidence to reopen the veteran's 
claim for service connection for PTSD has been received, the 
veteran's claim for service connection for PTSD is not 
reopened.  


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for 

PTSD not having been submitted, his application to reopen his 
claim for service connection for this disability is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals


 

